Citation Nr: 1143427	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  10-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Canton-Potsdam Hospital in Potsdam, New York, from April 1, 2009, to April 3, 2009.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to April 1978.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of a Department of Veterans Affairs (VA) Medical Center (MC) in Albany, New York, that denied the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred at Canton-Potsdam Hospital in Potsdam, New York, from April 1, 2009, to April 3, 2009.  The Board notes that the VAMC approved reimbursement of medical expenses for one day, March 31, 2009.  The Veteran asserts that he should be reimbursed for medical expenses incurred from April 1, 2009, to April 3, 2009, as well.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks payment or reimbursement for emergency services rendered for the Veteran's non-service-connected condition in a non-VA facility under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under these provisions, the treatment must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability.  (Eligibility under § 1728 is neither claimed nor apparent from the record as the Veteran was not treated for a service-connected disability.)  

38 C.F.R. § 17.1002 (2011). 

Review of the Veteran's combined health record shows that on March 31, 2009, the Veteran arrived at the emergency room of Canton-Potsdam Hospital with complaints of minor pain and swallowing problems around the left neck area.  While in the emergency room, the Veteran demonstrated a mildly elevated white count and a computed tomography (CT) scan reflected a left-sided early abscess versus a tumor.  He was given antibiotics.  The following day, a laryngoscope was performed, and it was determined that the neck mass was cervical lymphadenitis.  He was given antibiotics via intravenous (IV) therapy, and he was noted as being clinically improved thereafter.  Additionally, a culture from a right foot lesion indicated community acquired methicillin-resistant staphylococcus aureus (MRSA), and the Veteran received oral bactrim to fully heal the foot.  He was discharged from the hospital on April 3, 3009, with principle diagnoses of left-sided cervical lymphadenitis, responsive to clindamycin; community-acquired methicilin-resistant staphylococcus aureus, right foot lesion; and tinea pedis, right foot.  VA conceded his treatment was under emergency circumstances, and thus paid for his emergency inpatient treatment at the private hospital only for March 31, 2009. 

However, VA has not authorized payment or reimbursement for the private hospitalization expenses for the remaining time period from April 1, 2009 to April 3, 2009.  VA determined that by March 31, 2009, the Veteran's condition had stabilized, such that further payment for medical expenses after that date was not authorized by law.  See 38 C.F.R. § 17.121 (2011).  Although stabilized per the VA, the Veteran remained hospitalized at the private hospital until April 3, 2009.  

With regard to stabilization, claims for payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be approved for any period beyond the date on which the medical emergency ended. 38 C.F.R. § 17.121 (2011).  For the purpose of payment or reimbursement of the expense of emergency hospital care not previously authorized, an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a Veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  Id.  From that point on, no additional care in a non-VA facility will be approved for payment by VA.  Id.  

But effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may."  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id.  

The Board will consider and apply the amended version of 38 U.S.C.A. § 1725 as it is more favorable to the claimant because it liberalizes the law by mandating reimbursement and expanding the definition of emergency treatment.  

In the context of the foregoing, the Board notes that while some facts are not in dispute, a remand is necessary to clarify others.  The Board accepts Canton-Potsdam Hospital as a facility held out as providing emergency care to the public.  Also, because VA has paid the medical expenses incurred in the Canton-Potsdam Hospital emergency room on March 31, 2009, whether or not the Veteran's condition was emergent is not at issue.  Furthermore, it is not disputed that the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period prior to the emergency treatment in issue herein.  The record shows that the Veteran is financially liable for the treatment rendered at Canton-Potsdam Hospital, and there is no evidence to suggest that the condition for which the Veteran received treatment was caused by an accident or work-related injury.  The Board notes that the Veteran's claim for reimbursement was filed in a timely manner within 90 days after termination of medical care, see 38 C.F.R. § 17.1004(d) (2011).  

Regarding the issue of stabilization, as noted in the December 2009 statement of the case (SOC), the Chief of Staff determined that the Veteran was stable from April 1, 2009 to April 3, 2009.  However, the record does not include the Chief of Staff's actual conclusion with supporting rationale.  The October 2009 decision denying reimbursement noted that VA facilities were feasibly available for care.

The record includes only the hospital discharge summary, admission and discharge medication records, discharge instructions and admission record.  It appears that there are additional records related to the hospital treatment that are not in the record and an attempt to obtain those records should be made.  See 38 C.F.R. § 3.159 (2011).

A medical opinion is required from an appropriate VA physician concerning whether the Veteran could have been transferred safely at any time between April 1, 2009, and April 3, 2009, to a VA facility for continuation of medical treatment.  The physician must be provided with a copy of the claims file so that he or she can properly address this question.  The rationale for the opinion must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization for the release of records from the Veteran, request Canton-Potsdam Hospital to provide all records of hospitalization of the Veteran from March 31, 2009 to April 3, 2009 and associate any records received with the file. 

2.  Then, request a medical opinion from an appropriate VA physician concerning whether the Veteran could have been transferred safely at any time between April 1, 2009 and April 3, 2009, to a VA facility for continuation of medical treatment.  The physician must be provided with a copy of the claims file, including the combined health record, so that he or she can properly address this question.  The rationale for the opinion must be provided.  

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


